No.    84-230

                      I N THE SUPREME COURT O F THE S T A T E C F MONTANA

                                                         1985




ITJ Rl3 THE MARRIAGE O F

W I L L I A M R.   MORSE,

                    P e t i t i o n e r and A p p e l l a n t ,

        and

BETTY J. MORSE,

                    R e s p o n d e n t and R e s p o n d e n t .




A P P E A L FROM:      D i s t r i c t C o u r t of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                       I n and f o r t h e C o u n t y of S t i l l w a t e r ,
                       T h e H o n o r a b l e J o s e p h B. G a r y , Judge p r e s i d i n g .


COUNSEL O F RECORD:


           For A p p e l l a n t :

                    G r a y b i l l , O s t r e m , Warner & C r o t t y ;       Leo Graybill,          Jr.,
                    G r e a t Falls, M o n t a n a

           For R e s p o n d e n t :

                    Stephens         & Cole;      R o b e r t L.    Stephens, Jr., B i l l i n g s ,
                    Montana


                                                  -




                                                  S u b m i t t e d on B r i e f s :   May 2 3 ,     1985

                                                                      Decided:         August 20,         1985


Filed:




                                                  Clerk
Mr. Justice William E. Hunt, Sr. , delivered the Opinion of
the Court.


      This proceeding is before this Court a second time.            In
Morse v. Morse (1977), 174 Mont. 541, 571 P.2d 1147, this
Court   remanded   because    of   an     ambiguity   concerning    the
District Court's distribution of $200,000 inherited by the
wife several months prior to dissolution of marriage.                On
remand the inheritance was distributed to the wife.
      We affirm.
      The parties were married          in 1945.      They have    five
children, all of whom have reached the age of majority.
Neither the husband nor the wife had substantial assets at
the time of marriage and the earnings of both were used for
support of the family.        The parties lived in several areas
but   eventually   their     activities    centered    in    Absarokee,
Montana.   They had an insurance business there.            The husband
graduated from law school and returned to Absarokee where he
became a partner in the wife's father's real estate business.
He also set up a law office.       During the next several years
the wife assumed the responsibility of mother, homemaker, and
part-time worker in the law office.
      In the early 1960s, the family moved to England except
the husband continued his business in Absarokee.            The husband
would visit in England regularly and the family would visit
in Absarokee during the summers.
      The parties' marriage relationship deteriorated and in
1972 the husband petitioned for dissolution.            The marriage
was dissolved on October 23, 1974.           In August 1974, a few
months prior to the dissolution, the wife's father died.            The
wife inherited $200,000 at that time.
        A trial on distribution of the marital property was held

December       9,   1975.      The    District Court    issued      an   order
apportioning the marital estate on January 19, 1976.                     That
matter was appealed to this Court and resulted in Morse v.
Morse (1977), 174 Mont. 541, 571 P.2d 1147.
        In Morse, we determined that the $200,000 inherited by
the wife was properly to be included as an asset of the
marital estate.         Morse, 571 P.2d at 1149.            We remanded the
matter because of ambiguity concerning the District Court's
distribution of this asset.
        On    remand   the     District     Court   reconsidered     certain
evidence on valuation of the marital estate assets.                        It
placed a value on assets not valued by the District Court in
the initial proceeding.             It then concluded that the original.
distribution of the assets and liabilities in the marital
estate would not be affected and noted that the only new
distribution of assets was the $200,000 inheritance awarded
to the wife.
        The issue on appeal is whether the District Court erred
in     reconsidering        asset    valuation   evidence    and    including
certain additional property and new values in the marital
estate and in distributing the $200,000 inheritance to the

wife.
        We note at the outset that the disposition of a marital
estate is governed by section 40-4-202, MCA, and is largely
within the discretion of the District Court.                       In Re the
Marriage of Krum (1980), 188 Mont. 498, 503, 614 P.2d 525,
527.         This Court will         not   disturb the decision of the
District Court absent a clear abuse of discretion.                 Krum, 614
P.2d at 527.        The test for abuse of discretion is whether the
trial    court      acted    arbitrarily without      the    employment of
conscious judgment or exceeded the bounds of reason.                          Krum,
614 P.2d at 527.           However, on remand the discretion of the
District Court is limited by this Court's instructions as to
the extent of the matters to be addressed on remand and also
by the law of the case.
       The   appellant        argues    that     the    "law     of    the    case"
precluded the District Court from addressing any matter other
than the distribution of the inheritance.                      We disagree.      In
Morse,    this     Court     remanded    for     a     hearing    and    specific
findings on the disposition of the inheritance.                       It is clear
that such resulting disposition would require placing the
inheritance in a perspective with all of the marital estate
assets and liabilities.            It was proper for the District Court
to reconsider the prior valuation and distribution to the
extent necessary to allow the District Court to inform itself
of the total marital estate as previously determined and the
proper equitable apportionment thereof.                      We also note that
the appellant, who now raises the issue of reconsidering
asset valuation, moved to disqualify the original presiding
judge who     was      familiar with       the       case.       This procedure
resulted     in    a   substitute      judge and        created       a practical
necessity     of       reconsidering       certain       matters        to    fully
understand. the previous proceeding.
       Our opinion in Morse v. Morse (1977), 174 Mont. 541, 571
P.2d   11.47, held that there was ambiguity in the District
Court's findings as to the inheritance.                      This Court ordered
rehearing     and       an     equitable       apportionment.            It    was
impracticable for            the   District    Court      to    make    equitable
apportionment without fully d-etermining the nature of the
marital estate.
       We affirm.
                        justice




We Concur:
                  /



     ,Lq~L;,,<
       Chie   Justice